Citation Nr: 1454456	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-49 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 2002 to August 2002 and from May 2005 to June 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Waco, Texas VA Regional Office (RO), which granted service connection for PTSD, rated 30 percent effective April 29, 2008.

In June 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records and afford the Veteran a VA medical examination.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2013, the Board remanded this matter to afford the Veteran a new VA examination of her PTSD.  The Veteran failed to report to her scheduled examination; however, it is unclear from the record whether she received notice of the date, time, and place of the scheduled examination.

While a copy of the letter sent to the Veteran informing her of the date, time, and place of her examination is not of record, the request for a VA examination generated by the RO lists the Veteran's address as 2118 B 26th St., Lubbock, Texas.  However, the Veteran's official mailing address listed in her claims folder is a post office box in Lubbock, Texas.  Additionally, in September 2013, on a Supplemental Claim for Compensation, the Veteran listed a third address-1822 11th St., Lubbock, Texas.  Thus, the Board is concerned that the medical center scheduling the Veteran's examination did not use the correct address when attempting to contact the Veteran.

Accordingly, on remand, the RO should verify the Veteran's correct mailing address and then reschedule a VA examination of her PTSD.  A copy of the letter informing the Veteran of the date, time, and place of her examination should be associated with her claims file.

Accordingly, the case is REMANDED for the following action:

1. Verify with the Veteran that VA has her correct mailing address.

2. Once this is done, the RO should schedule the Veteran for a VA examination of her PTSD.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of her disability upon her ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding notification to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

